  Case 19-13300        Doc 73    Filed 11/12/19 Entered 11/12/19 12:20:57            Desc Main
                                   Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)


                           NON-ADVERSARIAL MOTION FOR
                         AN ORDER ESTABLISHING A BAR DATE

        Somerville Brewing Company, the Debtor and Debtor-in-Possession (the “Debtor”) in the

above-captioned case, respectfully moves that the Court, pursuant to Rule 3003 of the Rules of

Bankruptcy Procedure, for an Order establishing January 10, 2020, as the date by which all

creditors required by Rule 3003 to file Proofs of Claims, including those creditors holding

disputed, contingent or unliquidated claims or interests, must file their Proofs of Claim or be

forever barred from asserting said claims or interests. In support of this Motion, the Debtor states

as follows:

        1.      On September 27, 2019 (the “Petition Date”), the Debtor filed a petition under

Chapter 11 of the United States Bankruptcy Code (the “Code”), 11 U.S.C., §§101 et seq.,

commencing the above-referenced Chapter 11 case (the “Chapter 11 case”).

        2.      Since the commencement of the Chapter 11 case, the Debtor has continued to

manage its business as Debtor-in-Possession, pursuant to §1107(a) of the Code.

        3.      Establishing a bar date will assist in determining with some degree of certainty the

debts of the estate.
  Case 19-13300       Doc 73     Filed 11/12/19 Entered 11/12/19 12:20:57           Desc Main
                                   Document     Page 2 of 4


       4.      Notice of the within Motion has been given to all parties who have filed notices of

appearances in the case. In the event that the Motion is allowed, a copy of the notice annexed

hereto will be forwarded to all known creditors of the Debtor.

       WHEREFORE, the Debtor respectfully requests that this Court establish January 10, 2020

at 4:30 p.m. as the date by which all creditors, including those holding disputed contingent and

unliquidated claims, must file a Proof of Claim with the Bankruptcy Court and that said Motion

be allowed without need of a hearing or in the alternative that a hearing date be assigned at a

convenient date for the Court.

                                                    Respectfully submitted,
                                                    Somerville Brewing Company,
                                                    By its attorney,

                                                    /s/ Nina M. Parker
                                                    Nina M. Parker (BBO #389990)
                                                    Marques C. Lipton (BBO #676087)
                                                    Parker & Lipton
                                                    Parker & Associates LLC
                                                    10 Converse Place, Suite 201
                                                    Winchester, MA 01890
                                                    (781)729-0005
                                                    nparker@parkerlipton.com

Dated: November 12, 2019
  Case 19-13300        Doc 73     Filed 11/12/19 Entered 11/12/19 12:20:57           Desc Main
                                    Document     Page 3 of 4


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)


                                 CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or

mailed, postage prepaid, copies of Non-Adversarial Motion for an Order Establishing a Bar

Date to the parties listed on the annexed service list.



                                                          /s/ Nina M. Parker
                                                          Nina M. Parker (BBO #389990)
                                                          Marques C. Lipton (BBO #676087)
                                                          Parker & Lipton
                                                          Parker & Associates LLC
                                                          10 Converse Place, Suite 201
                                                          Winchester, MA 01890
                                                          (781)729-0005
                                                          nparker@parkerlipton.com

Dated: November 12, 2019
 Case 19-13300     Doc 73     Filed 11/12/19 Entered 11/12/19 12:20:57   Desc Main
                                Document     Page 4 of 4


Electronic Mail Notice List

   •   Eric K. Bradford Eric.K.Bradford@USDOJ.gov
   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   James C. Fox jim_fox@riw.com, jcf@riw.com
   •   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   •   James M. Liston jml@bostonbusinesslaw.com
   •   Anthony M. Moccia amoccia@eckertseamans.com
   •   Rion Vaughan rmv@riw.com

Via Email Notice List

Somerville Brewing Company, c/o Jeffrey Leiter, President
